Case: 09-30425     Document: 00511113858          Page: 1    Date Filed: 05/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 18, 2010
                                       No. 09-30425
                                                                            Lyle W. Cayce
                                                                                 Clerk
PATRICK BROWN,

                                           Plaintiff - Appellant

v.

LEROY HOLIDAY; GARY ALLEN; PAT SMITH; MICHAEL LLOYD; BARRETT
BOOK; VERNON WHITE; CRAIG ROBINSON; NANCY HOOKS;
LIEUTENANT COWAN; RANDALL EUBANKS; OFFICER DWANES,

                                           Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:04-CV-904


Before BENAVIDES, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Patrick Brown appeals the district court’s dismissal of his 42 U.S.C. § 1983
complaint following a bench trial. Brown alleged that he was the victim of
constitutionally excessive force by correctional officers Randall Eubanks and
Barrett Book while in detention awaiting deportation on an immigration
violation at the River Correctional Center in Ferriday, Louisiana.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30425     Document: 00511113858 Page: 2          Date Filed: 05/18/2010
                                  No. 09-30425

      Factual findings made in a bench trial are reviewed for clear error, while
legal issues are reviewed de novo. See F ED. R. C IV. P. 52(a); see also Baldwin v.
Stalder, 137 F.3d 836, 839 (5th Cir. 1998). For a factual finding to be clearly
erroneous, an appellate court must have a firm conviction, based on a review of
the entire record, that a mistake has been made. See Justiss Oil Co., Inc. v.
Kerr-McGee Refining Corp., 75 F.3d 1057, 1062, 1067 (5th Cir. 1996). The
burden of showing that the factual findings are clearly erroneous is heavier if,
as in this case, the credibility of witnesses is a factor in the trial court’s decision.
See Canal Barge Co. Inc. v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir. 2000).
      In this case, the district court judge’s rejection of Brown’s excessive force
claim was based almost entirely on his determinations that Eubanks and Brown
were credible in testifying that they did not “beat” or “kick” Brown or witness
any other prison official do so, and that Brown’s description of the incident was
less credible. Because the record and trial court testimony plausibly supports the
district court’s decision to find credible Eubank’s and Brown’s assertions, it did
not clearly err in dismissing Brown’s excessive force claims. See Anderson v.
City of Bessemer City, N.C., 470 U.S. 564, 573-74 (1985).            Accordingly, we
AFFIRM.




                                           2